Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1.	Embodiment of the micro p-n diode 150 wherein the bottom surface of the micro p-n diode 150 is wider than the top surface of the micro p-n diode.
2.	Embodiment of the micro p-n diode 135 wherein the top surface of the micro p-n diode 135 is wider than the top surface of the micro p-n diode.
3.	Embodiment of figure 11C, wherein the conformal dielectric barrier layer 160 spans a portion of the bottom surface of the micro p-n diode, as well as the top surface of bonding layer in-between the micro p-n diode.
4.	Embodiment of figure 16, wherein the conformal dielectric barrier layer spans only across the top surface and sidewalls of the p-n diodes.

The species are independent and distinct because the claims to the different species recite the mutually exclusive characteristics of p-n diodes in each of the species.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination serious burden for the patentably distinct species as set forth above because at least the reason wherein the species or groupings of the patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



It is noted that claim 19-20 are directed to a display device.  If applicants amend claim 19 to read on a manufacturing method of making said display, applicants are respectfully requested to elect a display device or a manufacturing method of making said display for examination. In that case, the following applies:
Restriction to one of the following inventions will be required under 35 U.S.C. 121:
I.    Claims 1-18, drawn to a structure.
II.    Claims 19-20 (if amended), drawn to a manufacturing method of making a display structure.

The inventions are independent or distinct, each from the other because Inventions I and II are related as a product and a process of making said product. 
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for making the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of making that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process of making devices which are not micron devices.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions listed are independent and distinct and there would be a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
5/25/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800